Exhibit 10.7

 

CIBER, INC.

2004 INCENTIVE PLAN

(Amended and Restated Effective as of May 8, 2013)

 

SECTION 1

INTRODUCTION

 

1.1            Establishment.  CIBER, Inc. hereby amends and restates the
CIBER, Inc. 2004 Incentive Plan (the “Plan”) for certain officers, employees,
consultants, and directors of the Company.

 

1.2            Purposes.  The purposes of the Plan are to provide the officers,
employees, consultants, and directors of the Company selected for participation
in the Plan with added incentives to continue in the long-term service of the
Company and to create in such persons a more direct interest in the future
success of the operations of the Company by relating incentive compensation to
increases in stockholder value, so that the income of such persons is more
closely aligned with the income of the Company’s stockholders. The Plan is also
designed to enhance the ability of the Company to attract, retain and motivate
officers, employees, consultants, and directors by providing an opportunity for
investment in the Company.

 

SECTION 2

DEFINITIONS

 

2.1            Definitions.  The following terms shall have the meanings set
forth below:

 

(a)       “Administrator” means (i) the Board, or (ii) one or more committees of
the Board to whom the Board has delegated all or part of its authority under
this Plan. Any committee under clause (ii) hereof which makes grants to
“officers” of the Company (as that term is defined in Rule 16a-1(f) promulgated
under the Exchange Act) shall be composed of not less than the minimum number of
persons from time to time required by Rule 16b-3, each of whom, to the extent
necessary to comply with Rule 16b-3 only, shall be a Nonemployee Director.
Further, if the Administrator consists of less than the entire Board, then to
the extent necessary for any Award to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code,
each member of the Administrator will be an Outside Director. For purposes of
the preceding provisions, if one or more members of the Administrator is not a
Nonemployee or not an Outside Director, but recuses himself or herself or
abstains from voting with respect to a particular action taken by the
Administrator, then the Administrator, with respect to the action, will be
deemed to consist only of the members of the Administrator who have not recused
themselves or abstained from voting.

 

(b)       “Affiliated Corporation” means (i) any corporation or other entity
(including but not limited to a partnership) that directly, or through one or
more intermediaries controls, is controlled by, or is under common control with,
CIBER, Inc., or (ii) any entity in which the Company has a significant equity
interest, as determined by the Administrator.

 

(c)        “Award” means a grant made under this Plan in the form of Stock,
Options, Restricted Stock, Performance Shares, or Performance Units.

 

(d)       “Board” means the board of directors of the Company.

 

(e)        “Company” means CIBER, Inc., a Delaware corporation, together with
its Affiliated Corporations except where the context otherwise requires.

 

(f)        “Consultant” means any person, including an advisor, engaged by the
Company to render

 

--------------------------------------------------------------------------------


 

consulting or advisory services and who is compensated for such services and
such person is eligible to receive shares registered on Form S-8 under the
Securities Act. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliated Corporation shall not be sufficient to constitute
“consulting or advisory services” rendered to the Company or an Affiliated
Corporation.

 

(g)        “Director” means a member of the Board.

 

(h)       “Effective Date” means May 8, 2013.

 

(i)         “Employee” means any person who is a full or part-time employee
(including, without limitation, an officer or director who is also an employee)
of the Company or any Affiliated Corporation or any division thereof. The term
also includes future employees who have received a formal offer of employment.

 

(j)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(k)       “Executive Officer” shall mean an officer as defined in Exchange Act
Rule 16a-1(f) and any person deemed to be an “executive officer” within the
scope of Section 13(k) of the Exchange Act.

 

(l)         “Fair Market Value” means, as of any date, the value of the Stock
determined as follows:

 

(i)  If the Stock is listed on any established stock exchange or a national
market system, its Fair Market Value shall be the closing sales price for such
Stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system for the last market trading day prior to the time of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(ii)  If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share shall be the
mean between the high bid and low asked prices for the Stock on the last market
trading day prior to the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(iii)  In the absence of an established market for the Stock, the Fair Market
Value shall be determined by the Administrator in accordance with Section 409A
of the Internal Revenue Code.

 

(m)      “Incentive Stock Option” means any Option designated as such and
granted in accordance with the requirements of Section 422 of the Internal
Revenue Code.

 

(n)       “Internal Revenue Code” means the Internal Revenue Code of 1986, as it
may be amended from time to time, and the rules and regulations promulgated
thereunder.

 

(o)       “Nonemployee Director” means a Director who is a “nonemployee
director” within the meaning of Rule 16b-3 promulgated under the Exchange Act.

 

(p)       “Non-Statutory Option” means any Option other than an Incentive Stock
Option.

 

(q)       “Option” means a right to purchase Stock at a stated price for a
specified period of time.

 

(r)        “Option Price” means the price at which Shares of Stock subject to an
Option may be purchased, determined in accordance with Section 7.2(b).

 

(s)        “Outside Director” means a Director who is an “outside director”
within the meaning of Internal Revenue Code Section 162(m).

 

(t)        “Participant” means an Employee or Director of, or Consultant to, the
Company designated by the

 

--------------------------------------------------------------------------------


 

Administrator from time to time during the term of the Plan to receive one or
more Awards under the Plan.

 

(u)       “Performance Cycle” means the period of time as specified by the
Administrator over which Performance Share or Performance Units are to be
earned.

 

(v)       “Performance Shares” means an Award made pursuant to Section 9 which
entitles a Participant to receive Shares, their cash equivalent or a combination
thereof based on the achievement of performance targets during a Performance
Cycle.

 

(w)       “Performance Units” means an Award made pursuant to Section 9 which
entitles a Participant to receive cash, Stock or a combination thereof based on
the achievement of performance targets during a Performance Cycle.

 

(x)       “Plan Year” means each 12-month period beginning January 1 and ending
the following December 31, except that for the first year of the Plan it shall
begin on the Effective Date and extend to December 31 of that year.

 

(y)       “Restricted Stock” means Stock granted under Section 8 that is subject
to restrictions imposed pursuant to such Section.

 

(z)        “Service Provider” means an Employee or Director of, or Consultant
to, the Company or an Affiliated Corporation.

 

(aa)     “Share” means a share of Stock.

 

(bb)     “Stock” means the common stock, $.01 par value, of the Company.

 

(cc)      “Stock Option Agreement” means a written document delivered by the
Company to the recipient of an Option specifying the terms of such Option. Such
document must specify, at a minimum, the number of Shares subject to the Option,
the exercise price, any vesting schedule, and any terms which vary from the
default provisions provided in the Plan. Such document need not be signed by the
Option recipient.

 

2.2            Gender and Number.  Except when otherwise indicated by the
context, the masculine gender shall also include the feminine gender, and the
definition of any term herein in the singular shall also include the plural.

 

SECTION 3

PLAN ADMINISTRATION

 

3.1            Authority of Administrator.  The Plan shall be administered by
the Administrator. Subject to the terms of the Plan and applicable law, and in
addition to other express powers and authorizations conferred on the
Administrator by the Plan, the Administrator shall have full power and authority
to: (i) designate Participants; (ii) determine the type or types of Awards to be
granted to eligible Participants; (iii) determine the number of Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) subject to Section 7(g), determine whether, to what
extent, and under what circumstances Awards may be settled or exercised in cash,
Shares, other securities, other Awards or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances to accelerate the exercisability of
any Award or the end of a Performance Cycle or the termination of the
restriction period for any Restricted Stock Award; (vii) correct any defect,
supply any omission, reconcile any inconsistency and otherwise interpret and
administer the Plan and any instrument or agreement relating to the Plan or any
Award hereunder; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of

 

--------------------------------------------------------------------------------


 

the Plan; and (ix) make any other determination and take any other action that
the Administrator deems necessary or desirable for the administration of the
Plan. To the extent necessary or appropriate, the Administrator may adopt
sub-plans consistent with the Plan to conform to applicable state or foreign
securities or tax laws.

 

3.2            Determinations Under the Plan.  Unless otherwise expressly
provided in the Plan all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Administrator, may be made at any time and shall be
final, conclusive, and binding upon all persons, including the Company, any
Affiliated Corporation, any Participant, any holder or beneficiary of any Award,
and any stockholder. No member of the Administrator shall be liable, in the
absence of bad faith, for any act or omission with respect to his or her
services as an Administrator. Service on a committee acting as the Administrator
shall constitute service as a director of the Company entitling members to any
indemnification of liability benefits applicable to directors with respect to
their services as Administrator.

 

3.3            Delegation of Certain Responsibilities.  The Administrator may,
in its sole discretion, delegate to appropriate officers of the Company the
administration of the Plan under this Section 3; provided, however, that no such
delegation by the Administrator shall be made (i) if such delegation would not
be permitted under applicable law or (ii) with respect to the administration of
the Plan as it affects Executive Officers or Directors of the Company, and
provided further that the Administrator may not delegate its authority to
correct errors, omissions or inconsistencies in the Plan. Subject to the above
limitations, the Administrator may delegate to the Chief Executive Officer of
the Company its authority under this Section 3 to grant Awards to employees who
are not Executive Officers or Directors of the Company. All authority delegated
by the Administrator under this Section 3.3 shall be exercised in accordance
with the provisions of the Plan and any guidelines for, conditions on, or
limitations to the exercise of such authority that may from time to time be
established by the Administrator.

 

SECTION 4

STOCK SUBJECT TO THE PLAN

 

4.1            Number of Shares.  Subject to adjustment as provided in
Section 4.3, and in accordance with the provisions of the Plan and subject to
such restrictions or other provisions as the Administrator may from time to time
deem necessary, as of the Effective Date of the amendment and restatement of the
Plan, a total of 20,350,000 Shares have been authorized for issuance under the
Plan. Subject to adjustment as provided in Section 4.3, no Participant may be
granted Awards in any twelve-month period with respect to more than 1,000,000
Shares. The Shares may be divided among the various Plan components as the
Administrator shall determine, except that no more than 20,350,000 Shares as
calculated pursuant to Section 4.2 shall be cumulatively available for the grant
of Incentive Stock Options under the Plan. Any Shares that are subject to Awards
under the Plan shall be counted against the limit set forth herein as one share
for every one Share subject to an Award. The Company shall at all times during
the term of the Plan and while any Awards are outstanding retain as authorized
and unissued Stock, or as treasury Stock, at least the number of Shares from
time to time required under the provisions of the Plan, or otherwise assure
itself of its ability to perform its obligations hereunder.

 

4.2            Unused and Forfeited Stock.  If any Shares covered by an Award
(including those outstanding as of the Effective Date) are not purchased or are
forfeited or expire, or if an Award otherwise terminates without delivery of any
Shares subject thereto or is settled in cash in lieu of shares, then the number
of Shares counted against the aggregate number of Shares available under the
Plan with respect to such Award shall, to the extent of any such forfeiture,
termination or expiration, again be available for making Awards under the Plan.
Any Shares deducted or delivered from an Award other than an Option in
connection with the Company’s tax withholding obligations shall again be
available for making Awards under the Plan.  The number of Shares available for
issuance under the Plan shall not be increased by (i) any Shares tendered or
withheld or Award surrendered in connection with the purchase of Shares of Stock
upon exercise of an Option, or (ii)  purchased by the Company with proceeds from
Option exercises.

 

4.3            Adjustments for Stock Split, Stock Dividend, etc.  If the Company
shall at any time increase or decrease the number of its outstanding Shares of
Stock or change in any way the rights and privileges of such

 

--------------------------------------------------------------------------------


 

Shares by means of the payment of a stock dividend or any other distribution
upon such Shares payable in Stock, or through a stock split, subdivision,
consolidation, combination, reclassification or recapitalization involving the
Stock, then in relation to the Stock that is affected by one or more of the
above events, the numbers, rights and privileges of (i) the Shares as to which
Awards may be granted under the Plan, and (ii) the Shares then included in each
outstanding Option, Performance Share or Performance Unit granted hereunder,
shall be increased, decreased or changed in like manner as if they had been
issued and outstanding, fully paid and nonassessable at the time of such
occurrence.

 

4.4            Dividend Payable in Stock of Another Corporation, etc.  Except as
set forth in Section 4.5 below, if the Company shall at any time pay or make any
dividend or other distribution upon the Stock payable in securities of another
corporation or other property (except money or Stock), a proportionate part of
such securities or other property shall be set aside and delivered to any
Participant then holding an Award for the particular type of Stock for which the
dividend or other distribution was made, upon exercise thereof in the case of
Options, and the vesting thereof in the case of other Awards. Prior to the time
that any such securities or other property are delivered to a Participant in
accordance with the foregoing, the Company shall be the owner of such securities
or other property and shall have the right to vote the securities, receive any
dividends payable on such securities, and in all other respects shall be treated
as the owner. If securities or other property which have been set aside by the
Company in accordance with this Section are not delivered to a Participant
because an Award is not exercised or otherwise vested, then such securities or
other property shall remain the property of the Company and shall be dealt with
by the Company as it shall determine in its sole discretion.

 

4.5            Spin-offs.  If the Company shall at any time pay or make any
dividend or other distribution upon the Stock in the nature of a spin-off, for
example a dividend payable in securities of an Affiliated Corporation, the
Administrator shall in its discretion determine what changes are equitably
required to outstanding Awards to effect the spin-off, including but not limited
to treating Awards of Employees remaining with the Company differently from
Awards to Employees of the newly spun-off entity, substituting Awards for
Company Stock for Awards of stock in the spun-off entity, and allowing either
the Company, the spun-off entity or both to hold the securities or property set
aside for Award participants; provided however, that the Administrator shall
adjust outstanding Awards only in a manner permitted under Treas. Reg.
Section 1.409A-1(b)(5)(v)(D).

 

4.6            Other Changes in Stock.  In the event there shall be any change,
other than as specified in Sections 4.3, 4.4 and 4.5, in the number or kind of
outstanding Shares of Stock or of any stock or other securities into which the
Stock shall be changed or for which it shall have been exchanged, and if the
Administrator shall in its discretion determine that such change equitably
requires an adjustment in the number or kind of Shares subject to outstanding
Awards or which have been reserved for issuance pursuant to the Plan but are not
then subject to an Award, then such adjustments shall be made by the
Administrator and shall be effective for all purposes of the Plan and on each
outstanding Award that involves the particular type of stock for which a change
was effected; provided however, that the Administrator shall adjust outstanding
Awards only in a manner permitted under Treas. Reg.
Section 1.409A-1(b)(5)(v)(D).

 

4.7            General Adjustment Rules.  If any adjustment or substitution
provided for in this Section 4 shall result in the creation of a fractional
Share under any Award, the number of Shares under the Award shall be rounded
down to the next whole number.

 

4.8            Determination by Administrator.  Adjustments under this Section 4
shall be made by the Administrator, whose determinations with regard thereto
shall be final and binding upon all persons.

 

SECTION 5

REORGANIZATION OR LIQUIDATION

 

In the event that the Company is merged or consolidated with another corporation
(other than a merger or consolidation in which the Company is the continuing
corporation and which does not result in any reclassification or change of
outstanding Shares), or if all or substantially all of the assets or more than
50% of the outstanding

 

--------------------------------------------------------------------------------


 

voting stock of the Company is acquired by any other corporation, business
entity or person (other than a sale or conveyance in which the Company continues
as a holding company of an entity or entities that conduct the business or
businesses formerly conducted by the Company), or in case of a reorganization
(other than a reorganization under the United States Bankruptcy Code) or
liquidation of the Company, and if the provisions of Section 11 do not apply,
the Administrator, or the board of directors of any corporation assuming the
obligations of the Company, shall, have the power and discretion to prescribe
the terms and conditions for the exercise, or modification, of any outstanding
Awards granted hereunder in any manner permitted under Code Section 409A and
Treas. Reg. Section 1.409A-1(b)(5)(v)(D). By way of illustration, and not by way
of limitation, the Administrator may provide for the complete or partial
acceleration of the dates of exercise of the Options, or may provide that such
Options will be exchanged or converted into options to acquire securities of the
surviving or acquiring corporation, or may provide for a payment or distribution
in respect of outstanding Options (or the portion thereof that is currently
exercisable) in cancellation thereof. The Administrator may remove restrictions
on Restricted Stock and may modify the performance requirements for any other
Awards in any manner that does not constitute a violation of Code Section 409A.
The Administrator may provide that Stock or other Awards granted hereunder must
be exercised in connection with the closing of such transaction, and that if not
so exercised such Awards will expire. Any such determinations by the
Administrator may be made generally with respect to all Participants, or may be
made on a case-by-case basis with respect to particular Participants. The
provisions of this Section 5 shall not apply to any transaction undertaken for
the purpose of reincorporating the Company under the laws of another
jurisdiction, if such transaction does not materially affect the beneficial
ownership of the Company’s capital stock.

 

SECTION 6

PARTICIPATION

 

Participants in the Plan shall be those Employees, Directors, or Consultants
who, in the judgment of the Administrator, are performing, or during the term of
their incentive arrangement will perform, important services in the management,
operation and development of the Company, and significantly contribute, or are
expected to significantly contribute, to the achievement of long-term corporate
economic objectives. Participants may be granted from time to time one or more
Awards; provided, however, that the grant of each such Award shall be separately
approved by the Administrator, receipt of one such Award shall not result in
automatic receipt of any other Award, and written notice shall be given to such
person, specifying the terms, conditions, rights and duties related thereto; and
further provided that Incentive Stock Options shall not be granted to
(i) Consultants, (ii) part-time employees, (iii) Nonemployee Directors, or
(iv) Employees of any partnership or other entity which is included within the
definition of an Affiliated Corporation but whose employees are not permitted to
receive Incentive Stock Options under the Internal Revenue Code. Each
Participant shall enter into an agreement with the Company, in such form as the
Administrator shall determine and which is consistent with the provisions of the
Plan, specifying such terms, conditions, rights and duties. Awards shall be
deemed to be granted as of the date specified in the grant resolution of the
Administrator, which date shall be the date of any related agreement with the
Participant. In the event of any inconsistency between the provisions of the
Plan and any such agreement entered into hereunder, the provisions of the Plan
shall govern.

 

SECTION 7

STOCK OPTIONS TO EMPLOYEES AND CONSULTANTS

 

7.1            Grant of Options to Employees and Consultants.  Coincident with
or following designation for participation in the Plan, a Participant (other
than a Nonemployee Director) may be granted one or more Options. The
Administrator in its sole discretion shall designate whether an Option is to be
considered an Incentive Stock Option or a Non-Statutory Option. The
Administrator may grant both an Incentive Stock Option and a Non-Statutory
Option to the same Participant at the same time or at different times. Incentive
Stock Options and Non-Statutory Options, whether granted at the same or
different times, shall be deemed to have been awarded in separate grants, shall
be clearly identified, and in no event shall the exercise of one Option affect
the right to exercise any other Option or affect the number of Shares for which
any other Option may be exercised.

 

--------------------------------------------------------------------------------


 

7.2            Option Agreements.  Each Option granted under the Plan shall be
evidenced by a Stock Option Agreement which shall be delivered by the Company to
the Participant to whom the Option is granted (the “Option Holder”). Except as
otherwise set forth in a Stock Option Agreement delivered to the Participant,
each Option shall be governed by the following terms and conditions, as well as
such other terms and conditions not inconsistent therewith as the Administrator
may consider appropriate in each case.

 

(a)       Number of Shares.  Each Stock Option Agreement shall state that it
covers a specified number of Shares, as determined by the Administrator. To the
extent that the aggregate Fair Market Value of Shares with respect to which
Options designated as Incentive Stock Options are exercisable for the first time
by any Participant during any year (under all plans of the Company and any
Affiliated Corporation) exceeds $100,000, such Options shall be treated as not
being Incentive Stock Options. The foregoing shall be applied by taking Options
into account in the order in which they were granted. For the purposes of the
foregoing, the Fair Market Value of any Share shall be determined as of the time
the Option with respect to such Share is granted. In the event the foregoing
results in a portion of an Option designated as an Incentive Stock Option
exceeding the $100,000 limitation, only such excess shall be treated as not
being an Incentive Stock Option.

 

(b)       Price.  The price at which each Share covered by an Option may be
purchased shall be determined in each case by the Administrator and set forth in
the Stock Option Agreement. In no event shall the Option Price for any Share be
less than the Fair Market Value of the Stock on the date the Option is granted.
Further, the Option Price for each Share covered by an Incentive Stock Option
granted to an Employee who then owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation of the Company must be at least 110% of the Fair Market
Value of the Stock subject to the Incentive Stock Option on the date the Option
is granted.

 

(c)        Duration of Options.  The Administrator shall determine the period of
time within which the Option may be exercised by the Option Holder (the “Option
Period”). The Option Period must expire, in all cases, not more than seven years
from the date an Option is granted; provided, however, that the Option Period of
an Incentive Stock Option granted to an Employee who then owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary corporation of the Company must expire not
more than five years from the date such Option is granted. Any Option Period
determined by the Administrator to be shorter than the seven or five-year term
set forth above, must be set forth in a Stock Option Agreement. Each Stock
Option Agreement shall also state the periods of time, if any, as determined by
the Administrator, when incremental portions of each Option shall vest. If any
Option is not exercised during its Option Period, it shall be deemed to have
been forfeited and of no further force or effect.

 

(d)       Termination of Service, Retirement, Death or Disability.  Except as
otherwise provided in the Stock Option Agreement, each Option shall be governed
by the following terms with respect to the exercise of the Option if an Option
Holder ceases to be a Service Provider:

 

(i)  If the Option Holder ceases to be a Service Provider within the Option
Period for cause, as determined by the Company, the Option shall thereafter be
void for all purposes. As used in this Section 7.2(d), “cause” shall mean (A) if
applicable, “cause” as defined on a written contract between the Option Holder
and the Company, or (B) in any other case, a gross violation, as determined by
the Company, of the Company’s established policies and procedures. The effect of
this Section 7.2(d)(i) shall be limited to determining the consequences of a
termination, and nothing in this Section 7.2(d)(i) shall restrict or otherwise
interfere with the Company’s discretion with respect to the termination of any
Service Provider.

 

(ii)  If the Option Holder ceases to be a Service Provider with the Company in a
manner determined by the Board, in its sole discretion, to constitute retirement
(which determination shall be communicated to the Option Holder within 10 days
of such termination), the Option may be exercised by the Option Holder, or in
the case of death, by the persons specified in clause (iii) of this
Section 7.2(d), within three months following his or her retirement if the
Option is an Incentive Stock Option or within twelve months following

 

--------------------------------------------------------------------------------


 

his or her retirement if the Option is a Non-Statutory Stock Option (provided in
each case that such exercise must occur within the Option Period), but not
thereafter. In any such case, the Option may be exercised only as to the Shares
as to which the Option had become exercisable on or before the date the Option
Holder ceases to be a Service Provider.

 

(iii)  If the Option Holder dies (A) while he or she is a Service Provider,
(B) within the three-month period referred to in clause (v) below, or (C) within
the three or twelve-month period referred to in clause (ii) above, the Option
may be exercised by those entitled to do so under the Option Holder’s will or by
the laws of descent and distribution within twelve months following the Option
Holder’s death (provided that such exercise must occur within the Option
Period), but not thereafter. In any such case, the Option may be exercised only
as to the Shares as to which the Option had become exercisable on or before the
date the Option Holder ceased to be a Service Provider.

 

(iv)  If the Option Holder becomes disabled (within the meaning of
Section 22(e) of the Internal Revenue Code) while a Service Provider, Incentive
Stock Options held by the Option Holder may be exercised by the Option Holder
within twelve months following the date the Option Holder ceases to be a Service
Provider (provided that such exercise must occur within the Option Period), but
not thereafter. If the Option Holder becomes disabled (within the meaning of
Section 22(e) of the Internal Revenue Code) while a Service Provider or within
three-month period referred to in clause (v) below or within the twelve-month
period following his or her retirement as provided in clause (ii) above,
Non-Statutory Options held by the Option Holder may be exercised by the Option
Holder within twelve months following the date of the Option Holder’s disability
(provided that such exercise must occur within the Option Period), but not
thereafter. In any such case, the Option may be exercised only as to the Shares
as to which the Option had become exercisable on or before the date the Option
Holder ceased to be a Service Provider.

 

(v)  If the Option Holder ceases to be a Service Provider within the Option
Period for any reason other than cause, retirement as provided in
clause (ii) above, disability as provided in clause (iv) above or the Option
Holder’s death, the Option may be exercised by the Option Holder within three
months following the date of such cessation (provided that such exercise must
occur within the Option Period), but not thereafter. In any such case, the
Option may be exercised only as to the Shares as to which the Option had become
exercisable on or before the date that the Option Holder ceases to be a Service
Provider

 

(e)        Exercise, Payments, etc.

 

(i)  The method for exercising each Option granted under the Plan shall be by
delivery to the Corporate Secretary of the Company or an agent designated
pursuant to Section 18 of a notice specifying the number of Shares with respect
to which such Option is exercised and payment of the Option Price. Such notice
shall be in a form satisfactory to the Administrator and shall specify the
particular Option (or portion thereof) which is being exercised and the number
of Shares with respect to which the Option is being exercised. The exercise of
the Option shall be deemed effective upon receipt of such notice by the
Corporate Secretary or a designated agent and payment to the Company. The
purchase of such Stock shall be deemed to take place at the principal office of
the Company upon delivery of such notice, at which time the purchase price of
the Stock shall be paid in full by any of the methods or any combination of the
methods set forth in (ii) below. A properly executed certificate or certificates
representing the Stock shall be issued by the Company and delivered to the
Option Holder. If certificates representing Stock are used to pay all or part of
the Option Price, separate certificates for the same number of Shares of Stock
shall be issued by the Company and delivered to the Option Holder representing
each certificate used to pay the Option Price, and an additional certificate
shall be issued by the Company and delivered to the Option Holder representing
the additional shares, in excess of the Option Price, to which the Option Holder
is entitled as a result of the exercise of the Option.

 

(ii)  The exercise price shall be paid by any of the following methods or any
combination of the

 

--------------------------------------------------------------------------------


 

following methods:

 

(A)         in cash;

 

(B)         by cashier’s check payable to the order of the Company;

 

(C)         if authorized by the Administrator, in its sole discretion, by
delivery to the Company of certificates representing the number of Shares then
owned by the Option Holder, the Fair Market Value of which equals the purchase
price of the Stock purchased pursuant to the Option, properly endorsed for
transfer to the Company; provided however, that Shares used for this purpose
must have been held by the Option Holder for more than six months; and provided
further that the Fair Market Value of any Shares delivered in payment of the
purchase price upon exercise of the Option shall be the Fair Market Value as of
the exercise date, which shall be the date of delivery of the certificates for
the Stock used as payment of the Option Price;

 

(D)         if authorized by the Administrator, in its sole discretion, and
subject to applicable law, including Section 402 of the Sarbanes-Oxley Act, by
delivery by a Participant (other than an Executive Officer or Director) to the
Company of a properly executed notice of exercise together with irrevocable
instructions to a broker to deliver to the Company promptly the amount of the
proceeds of the sale of all or a portion of the Stock or of a loan from the
broker to the Option Holder necessary to pay the exercise price; or

 

(E)          net exercise of Options subject to an Award;

 

(F)          if authorized by the Administrator, in its sole discretion, any
combination of these methods.

 

(iii)  In the sole discretion of the Administrator, the Company may, subject to
applicable law, including Section 402 of the Sarbanes-Oxley Act, guaranty a
third-party loan obtained by a Participant (other than an Executive Officer or
Director) to pay part or all of the Option Price of the Shares provided that
such loan or the Company’s guaranty is secured by the Shares and the loan bears
interest at a market rate. The Company may not make or guaranty loans to
Executive Officers or Directors.

 

(f)        Date of Grant.  An option shall be considered as having been granted
on the date specified in the grant resolution of the Administrator.

 

(g)        No Repricing of Options.  The Administrator shall not, without
approval of the Company’s stockholders, (a) accept the surrender of any
outstanding Option when the Fair Market Value of a Share is less than the Option
Price of such outstanding Option and to grant a new Option or other Award in
substitution for such surrendered Option or to pay cash in connection with such
surrender, (b) reduce the Option Price of any outstanding Option, or (c) take
any other action, including an exchange or substitution, that would be treated
as a repricing of outstanding Options under the rules of the primary stock
exchange on which the Stock is listed;  provided,  that this Section 7(g) shall
not be deemed to limit the making of appropriate adjustments to outstanding
Options with respect to stock splits, recapitalizations, reorganizations,
liquidations, or similar events as provided elsewhere in the Plan.

 

SECTION 8

STOCK AWARDS

 

8.1            Awards Granted by Administrator.  Coincident with or following
designation for participation in the Plan, a Participant (other than a
Nonemployee Director) may be granted one or more unrestricted Stock Awards or
Restricted Stock Awards consisting of Shares. A Stock Award may be paid by
delivery of Stock, in cash or in a combination of Stock and cash, as determined
by the Administrator.

 

--------------------------------------------------------------------------------


 

8.2            Restrictions.  A Participant’s right to retain a Restricted Stock
Award granted to such Participant under Section 8.1 shall be subject to such
restrictions, including but not limited to the Participant’s continuing to
perform as a Service Provider for a restriction period specified by the
Administrator, or the attainment of specified performance goals and objectives,
as may be established by the Administrator with respect to such Award. The
Administrator may, in its sole discretion, require different periods of service
or different performance goals and objectives with respect to (i) different
Participants, (ii) different Restricted Stock Awards, or (iii) separate,
designated portions of the Shares constituting a Restricted Stock Award.

 

8.3            Privileges of a Stockholder, Transferability.  A Participant
shall have all voting, dividend, liquidation and other rights with respect to
Stock in accordance with its terms received by such Participant as a Stock Award
under this Section 8 upon the Participant’s becoming the holder of record of
such Stock; provided, however, that the Participant’s right to sell, encumber or
otherwise transfer Restricted Stock shall be subject to the limitations of
Section 12.2 hereof.

 

8.4            Enforcement of Restrictions.  The Administrator may in its sole
discretion require one or more of the following methods of enforcing the
restrictions referred to in Section 8.2 and 8.3:

 

(a)  placing a legend on the stock certificates referring to the restrictions as
follows:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE AND
TRANSFERABILITY RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT
BETWEEN THE SHAREHOLDER AND CIBER, INC. DATED                     . A COPY OF
THE RESTRICTED STOCK AGREEMENT IS ON FILE AT THE EXECUTIVE OFFICE OF CIBER, INC.

 

(b)  requiring the Participant to keep the stock certificates, duly endorsed, in
the custody of the Company while the restrictions remain in effect; or

 

(c)  requiring that the stock certificates, duly endorsed, be held in the
custody of a third party while the restrictions remain in effect.

 

8.5            Termination of Service, Death or Disability.  In the event of the
death or disability (within the meaning of Section 22(e) of the Internal Revenue
Code) of a Participant, or the retirement of a Participant as provided in
Section 7.2(d)(ii), all service period and other restrictions applicable to
Restricted Stock Awards then held by him shall lapse, and such Awards shall
become fully nonforfeitable. Subject to Sections 5 and 10, in the event a
Participant ceases to be a Service Provider for any other reason, any Restricted
Stock Awards as to which the service period or other restrictions have not been
satisfied shall be forfeited.

 

SECTION 9

PERFORMANCE SHARES AND PERFORMANCE UNITS

 

9.1            Awards Granted by Administrator.  Coincident with or following
designation for participation in the Plan, a Participant (other than a
Nonemployee Director) may be granted Performance Shares or Performance Units.

 

9.2            Amount of Award.  The Administrator shall establish a maximum
amount of a Participant’s Award, which amount shall be denominated in Shares in
the case of Performance Shares or in dollars in the case of Performance Units.

 

9.3            Communication of Award.  Written notice of the maximum amount of
a Participant’s Award and the Performance Cycle determined by the Administrator
shall be given to a Participant as soon as practicable after approval of the
Award by the Administrator.

 

--------------------------------------------------------------------------------

 


 

9.4            Amount of Award Payable.  The Administrator shall establish
maximum and minimum performance targets to be achieved during the applicable
Performance Cycle. Performance targets established by the Administrator shall
relate to corporate, group, unit or individual performance and may be
established in terms of earnings, growth in earnings, ratios of earnings to
equity or assets, or such other measures or standards determined by the
Administrator. Multiple performance targets may be used and the components of
multiple performance targets may be given the same or different weighting in
determining the amount of an Award earned, and may relate to absolute
performance or relative performance measured against other groups, units,
individuals or entities. Achievement of the maximum performance target shall
entitle the Participant to payment (subject to Section 9.6) at the full or
maximum amount specified with respect to the Award; provided, however, that
notwithstanding any other provisions of this Plan, in the case of an Award of
Performance Shares the Administrator in its discretion may establish an upper
limit on the amount payable (whether in cash or Stock) as a result of the
achievement of the maximum performance target. The Administrator may also
establish that a portion of a full or maximum amount of a Participant’s Award
will be paid (subject to Section 9.6) for performance which exceeds the minimum
performance target but falls below the maximum performance target applicable to
such Award.

 

9.5            Adjustments.  At any time prior to payment of a Performance Share
or Performance Unit Award, the Administrator may adjust previously established
performance targets or other terms and conditions to reflect events such as
changes in laws, regulations, or accounting practice, or mergers, acquisitions
or divestitures.

 

9.6            Payments of Awards.  Following the conclusion of each Performance
Cycle, the Administrator shall determine the extent to which performance targets
have been attained, and the satisfaction of any other terms and conditions with
respect to an Award relating to such Performance Cycle. The Administrator shall
determine what, if any, payment is due with respect to an Award and whether such
payment shall be made in cash, Stock or some combination. Payment shall be made
in a lump sum, as promptly as practicable following the end of the applicable
Performance Cycle, but no later than 2 1 / 2  months following the end of the
later of (a) the fiscal year of the Company in which the applicable Performance
Cycle ends or (b) the tax year of the Service Provider in which the applicable
Performance Cycle ends.

 

9.7            Termination of Employment.  If a Participant ceases to be a
Service Provider before the end of a Performance Cycle by reason of his death or
disability as provided in Section 7.2(d)(iv), the Performance Cycle for such
Participant for the purpose of determining the amount of the Award payable and
the timing of such payment shall end at the end of the calendar quarter
immediately preceding the date on which such Participant ceased to be a Service
Provider (the “Modified Performance Cycle”). The amount of an Award payable to a
Participant to whom the preceding sentence is applicable (a) shall be that
fraction of the Award computed pursuant to the preceding sentence, the numerator
of which is the number of calendar quarters during the Performance Cycle during
all of which said Participant was a Service Provider and the denominator of
which is the number of full calendar quarters in the Performance Cycle and
(b) shall be payable no later than 2 1 / 2  months following the end of the
later of (a) the fiscal year of the Company in which the applicable Modified
Performance Cycle ends or (b) the tax year of the Service Provider in which the
applicable Modified Performance Cycle ends. Upon any other termination of
Participant’s services as a Service Provider during a Performance Cycle,
participation in the Plan shall cease and all outstanding Awards of Performance
Shares or Performance Units to such Participant shall be canceled.

 

SECTION 10

CHANGE IN CONTROL

 

10.1          Options, Restricted Stock.  In the event of a change in control of
the Company as defined in Section 11.3, then the Administrator may, in its sole
discretion, without obtaining stockholder approval, to the extent permitted in
Section 15, take any or all of the following actions: (a) accelerate the
exercise dates of any outstanding Options or make all such Options fully vested
and exercisable; (b) grant a cash bonus award to any Option Holder in an amount
necessary to pay the Option Price of all or any portion of the Options then held
by such Option Holder; (c) pay cash to any or all Option Holders in exchange for
the cancellation of their outstanding

 

--------------------------------------------------------------------------------


 

Options in an amount equal to the difference between the Option Price of such
Options and the greater of the tender offer price for the underlying Stock or
the Fair Market Value of the Stock on the date of the cancellation of the
Options; (d) make any other adjustments or amendments to the outstanding
Options; and (e) eliminate all restrictions with respect to Restricted Stock and
deliver Shares free of restrictive legends to any Participant.

 

10.2          Performance Shares and Performance Units.  Under the circumstances
described in Section 11.1, the Administrator may, in its sole discretion, and
without obtaining stockholder approval, to the extent permitted in Section 15,
provide for payment of outstanding Performance Shares and Performance Units at
the maximum award level or any percentage thereof.

 

10.3          Definition.  For purposes of the Plan, a “change in control” shall
be deemed to have occurred if: (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d)(2) of the Exchange Act), other than Bobby G.
Stevenson or a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or under a trust, the grantor of which is Bobby G.
Stevenson, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of more than 33 1 / 3 % of the then
outstanding voting stock of the Company; or (b) at any time during any period of
three consecutive years (not including any period prior to the Effective Date),
individuals who at the beginning of such period constitute the Board (and any
new director whose election by the Board or whose nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority thereof; or (c) upon a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

SECTION 11

CONTINUATION OF SERVICES; TRANSFERABILITY

 

11.1          Continuation of Services.  Nothing contained in the Plan or in any
Award granted under the Plan shall confer upon any Participant any right with
respect to the continuation of his or her services as a Service Provider, or
interfere in any way with the right of the Company, subject to the terms of any
separate employment or consulting agreement to the contrary, at any time to
terminate such services or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Award.
Whether an authorized leave of absence, or absence in military or government
service, shall constitute a termination of Participant’s services as a Service
Provider shall be determined by the Administrator at the time of such leave in
accordance with then current laws and regulations.

 

11.2          Nontransferability.  Except as provided in Section 12.3, no right
or interest of any Participant in an Award granted pursuant to the Plan shall be
assignable or transferable during the lifetime of the Participant, except (if
otherwise permitted under Section 12.4) pursuant to a domestic relations order,
either voluntarily or involuntarily, or be subjected to any lien, directly or
indirectly, by operation of law, or otherwise, including execution, levy,
garnishment, attachment, pledge or bankruptcy. In the event of a Participant’s
death, a Participant’s rights and interests in Options shall, if otherwise
permitted under Section 12.4, be transferable by testamentary will or the laws
of descent and distribution, and payment of any amounts due under the Plan shall
be made to, and exercise of any Options may be made by, the Participant’s legal
representatives, heirs or legatees. If, in the opinion of the Administrator, a
person entitled to payments or to exercise rights with respect to the Plan is
disabled from caring for his or her affairs because of mental condition,
physical condition or age, payment due such person may be made to, and such
rights shall be exercised by, such person’s guardian, conservator or other legal
personal representative upon furnishing the Administrator with evidence
satisfactory to the Administrator of such status. Transfers shall not be deemed
to include transfers to the Company or “cashless exercise” procedures

 

--------------------------------------------------------------------------------


 

with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
authorization of the Administrator.

 

11.3          Permitted Transfers.  Pursuant to conditions and procedures
established by the Administrator from time to time, the Administrator may permit
Awards (other than Incentive Stock Options) to be transferred to, exercised by
and paid to certain persons or entities related to a Participant, including but
not limited to members of the Participant’s immediate family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant’s immediate family and/or charitable
institutions. In the case of initial Awards, at the request of the Participant,
the Administrator may permit the naming of the related person or entity as the
Award recipient. Any permitted transfer shall be subject to the condition that
the Administrator receive evidence satisfactory to it that the transfer is being
made for estate and/or tax planning purposes on a gratuitous or donative basis
and without consideration (other than nominal consideration).

 

11.4          Limitations on Incentive Stock Options.  Notwithstanding anything
in this Agreement (or in any Stock Option Agreement evidencing the grant of an
Option hereunder) to the contrary, Incentive Stock Options shall be transferable
only to the extent permitted by Section 422 of the Internal Revenue Code and the
treasury regulations thereunder without affecting the Option’s qualification
under Section 422 as an Incentive Stock Option.

 

SECTION 12

GENERAL RESTRICTIONS

 

12.1          Investment Representations.  The Company may require any person to
whom an Option or other Award is granted, as a condition of exercising such
Option or receiving Stock under the Award, to give written assurances in
substance and form satisfactory to the Company and its counsel to the effect
that such person is acquiring the Stock subject to the Option or the Award for
his own account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws. Legends evidencing such restrictions may be placed on the
certificates evidencing the Stock.

 

12.2          Compliance with Securities Laws.  Each Award shall be subject to
the requirement that, if at any time counsel to the Company shall determine that
the listing, registration or qualification of the Shares subject to such Award
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental or regulatory body, is necessary as a condition
of, or in connection with, the issuance or purchase of Shares thereunder, such
Award may not be accepted or exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Administrator. Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration or qualification.

 

12.3          Stock Restriction Agreement.  The Administrator may provide that
Shares of Stock issuable pursuant to an Award shall, under certain conditions,
be subject to restrictions whereby the Company has a right of first refusal with
respect to such shares or a right or obligation to repurchase all or a portion
of such shares, which restrictions may survive a Participant’s cessation or
termination as a Service Provider.

 

12.4          Stockholder Privileges.  No Award Holder shall have any rights as
a stockholder with respect to any Shares covered by an Award until the Award
Holder becomes the holder of record of such Stock, and no adjustments shall be
made for dividends or other distributions or other rights as to which there is a
record date preceding the date such Award Holder becomes the holder of record of
such Stock, except as provided in Section 4.

 

SECTION 13

OTHER EMPLOYEE BENEFITS

 

The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an

 

--------------------------------------------------------------------------------


 

Option or the grant or vesting of any other Award shall not constitute
“earnings” with respect to which any other benefits of such Participant are
determined, including without limitation benefits under any pension, profit
sharing, life insurance or salary continuation plan.

 

SECTION 14

PLAN AMENDMENT, MODIFICATION AND TERMINATION

 

The Board may at any time terminate, and from time-to-time may amend or modify,
the Plan; provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the stockholders
if stockholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, provided, further, that no amendment shall
be made to the no-repricing provisions of the Plan without the approval of the
stockholders; and provided further that no amendment or modification may be made
if the Company, on the advice of counsel, determines that stockholder approval
is otherwise necessary or desirable.

 

No amendment, modification or termination of the Plan shall in any manner
adversely affect any Awards theretofore granted under the Plan, without the
consent of the Participant holding such Awards.

 

SECTION 15

WITHHOLDING

 

15.1          Withholding Requirement.  The Company’s obligations to deliver
Shares upon the exercise of an Option, or upon the vesting of any other Award,
shall be subject to the Participant’s satisfaction of all applicable federal,
state and local income and other tax withholding requirements. The Company may
defer exercise of an Award unless indemnified by the Participants to the
Administrator’s satisfaction against the payment of any such amount. Further,
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind due to the Participant by the Company.

 

15.2          Withholding with Stock.  At the time the Administrator grants an
Award, it may, in its sole discretion, grant the Participant an election to pay
all such amounts of tax withholding, or any part thereof, by electing to
transfer to the Company, or to have the Company withhold from Shares otherwise
issuable to the Participant, Shares having a value equal to the amount required
to be withheld or such lesser amount as may be elected by the Participant. All
elections shall be subject to the approval or disapproval of the Administrator.
The value of Shares to be withheld shall be based on the Fair Market Value of
the Stock on the date that the amount of tax to be withheld is to be determined
(the “Tax Date”). Any such elections by Participants to have Shares withheld for
this purpose will be subject to the following restrictions:

 

(a)  All elections must be made prior to the Tax Date;

 

(b)  All elections shall be irrevocable; and

 

(c)  If the Participant is an “officer” or “director” of the Company within the
meaning of Section 16 of the Exchange Act, the Participant must satisfy the
requirements of such Section 16 and any applicable rules thereunder with respect
to the use of Stock to satisfy such tax withholding obligation.

 

15.3          Incentive Options.  In the event that an Option Holder makes a
disposition (as defined in Section 424(c) of the Internal Revenue Code) of any
Stock acquired pursuant to the exercise of an Incentive Stock Option prior to
the later of (i) the expiration of two years from the date on which the
Incentive Stock Option was granted or (ii) the expiration of one year from the
date on which the Option was exercised, the Option Holder shall send written
notice to the Company at its principal office (Attention: Corporate Secretary)
of the date of such disposition, the number of shares disposed of, the amount of
proceeds received from such disposition, and any other information relating to
such disposition as the Company may reasonably request. The Option Holder shall,
in the event of such a disposition, make appropriate arrangements with the
Company to provide for the amount of additional

 

--------------------------------------------------------------------------------


 

withholding, if any, required by applicable federal and state income tax laws.

 

SECTION 16

SECTION 162(M) PROVISIONS

 

16.1          Limitations. Notwithstanding any other provision of this Plan, if
the Administrator determines at the time any Stock Award or Performance Award is
granted to a Participant that such Participant is, or is likely to be at the
time he or she recognizes income for federal income tax purposes in connection
with such Award, a “covered employee” within the meaning of 162(m)(3) of the
Internal Revenue Code, then the Administrator, may provide that this Section 16
is applicable to such Award.

 

16.2          Performance Goals.  If an Award is subject to this Section 16,
then the lapsing of restrictions thereon and the distribution of cash, Shares or
other property pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Administrator, which shall be based on the attainment of one or any combination
of the following: specified levels of earnings per share from continuing
operations, operating income, revenues, gross margin, return on operating
assets, return on equity, economic value added, stock price appreciation, total
stockholder return (measured in terms of stock price appreciation and dividend
growth), or cost control, of the Company or Affiliated Corporation (or any
division thereof) for or within which the Participant is primarily employed.
Such performance goals also may be based upon the attaining of specified levels
of Company performance under one or more of the measures described above
relative to the performance of other corporations. Such performance goals shall
be set by the Administrator within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m) of the Internal
Revenue Code and the regulations thereunder.

 

16.3          Adjustments.  Notwithstanding any provision of the Plan other than
Sections 5 and 11, with respect to any Award that is subject to this Section 16,
the Administrator may not adjust upwards the amount payable pursuant to such
Award, nor may it waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant.

 

16.4          Other Restrictions.  The Administrator shall have the power to
impose such other restrictions on Awards subject to this Section 16 as it may
deem necessary or appropriate to ensure that such Awards satisfy all
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(B) of the Internal Revenue Code or any successor thereto.

 

SECTION 17

BROKERAGE ARRANGEMENTS

 

The Administrator, in its discretion, may enter into arrangements with one or
more banks, brokers or other financial institutions to facilitate the exercise
of Options or the disposition of Shares acquired upon exercise of Stock Options,
including, without limitation, arrangements for the simultaneous exercise of
Stock Options and sale of the Shares acquired upon such exercise.

 

SECTION 18

NONEXCLUSIVITY OF THE PLAN

 

Neither the adoption of the Plan by the Board nor the submission of the Plan to
stockholders of the Company for approval shall be construed as creating any
limitations on the power or authority of the Board to adopt such other or
additional incentive or other compensation arrangements of whatever nature as
the Board may deem necessary or desirable or preclude or limit the continuation
of any other plan, practice or arrangement for the payment of compensation or
fringe benefits to Employees or Consultants generally, or to any class or group
of Employees or Consultants, which the Company or any Affiliated Corporation now
has lawfully put into effect, including, without limitation, any retirement,
pension, savings and stock purchase plan, insurance, death and disability
benefits and executive short-term incentive plans.

 

--------------------------------------------------------------------------------


 

SECTION 19

REQUIREMENTS OF LAW

 

19.1          Requirements of Law.  The issuance of Stock and the payment of
cash pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.

 

19.2          Rule 16b-3.  Transactions under the Plan and within the scope of
Rule 16b-3 of the Exchange Act are intended to comply with all applicable
conditions of Rule 16b-3. To the extent any provision of the Plan or any action
by the Administrator under the Plan fails to so comply, such provision or action
shall, without further action by any person, be deemed to be automatically
amended to the extent necessary to effect compliance with Rule 16b-3; provided,
however, that if such provision or action cannot be amended to effect such
compliance, such provision or action shall be deemed null and void to the extent
permitted by law and deemed advisable by the Administrator.

 

19.3          Governing Law.  The Plan and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

SECTION 20

DURATION OF THE PLAN

 

No Award shall be granted under the Plan after ten years from the Effective
Date; provided, however, that any Award theretofore granted may, and the
authority of the Board or the Administrator to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under any such Award shall, extend beyond such date.

 

Effective Date: May 8, 2013

 

--------------------------------------------------------------------------------